Citation Nr: 0430386	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-10 895	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active duty from June 1982 to July 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  This claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Relevant to the duty to notify, the Court has held that VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and that, furthermore, in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO should ensure that all appropriate notice has 
been sent pursuant to the VCAA.

The record indicates that the veteran is currently being 
treated at the VA Medical Center (VAMC) in Birmingham, 
Alabama.  The RO must contact the VAMC in Birmingham and 
obtain all records from this treatment including X-rays and 
other specialized testing results dated from September 2003 
to the present.  Additionally, the record reflects that the 
veteran has been awarded Social Security Disability benefits.  
The RO must contact the Social Security Administration and 
obtain these records as well.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board notes that during the pendency of this appeal, the 
regulations relating to back disabilities were amended 
several times, including most recently effective September 
26, 2003.  See, 68 FR 51,454 (August 27, 2003).  In keeping 
with VA practice and appropriate precedent, the RO should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of her appeal.  See, VAOPGCPREC 7-03 (2003).  When 
this claim is readjudicated, the RO should address both the 
old and new rating criteria.

The Board finds that an additional examination for the 
veteran's low back strain is required.  The regulations 
relating to rating of back disabilities has changed since the 
veteran was last examined.  The Board finds that a new 
examination is necessary to determine the current level of 
the veteran's disability and to conduct an examination with 
the new rating criteria in mind.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  Pursuant to 38 C.F.R. § 3.159(b), the 
RO should request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim, 
and notify the claimant of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim for increased ratings of the knees 
and back.  (The February 2003 and July 
2003 letters notified the claimant of 
information and evidence necessary to 
substantiate a claim for service 
connection.)

2.  The RO should obtain all treatment 
records relating to the veteran from the 
VAMC in Birmingham, Alabama dated from 
September 2003 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

4.  The RO should schedule the veteran 
for an examination to determine the 
extent of his low back disability.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should conduct range of motion testing 
and all other appropriate testing 
including X-rays, if indicated.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's low back, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the low back.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  The examiner should 
specifically address the amended rating 
criteria in his or her report including 
addressing the motion of the 
thoracolumbar spine.  The examiner is 
requested to note whether there is muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In 
addition, if there are any neurological 
symptoms related to the veteran's low 
back disability, these should be 
described to include notation of specific 
nerves affected and specific loss of 
function.

5.  Following the above, the RO should 
then readjudicate the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




